Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 11/17/2021.
Claims 1-20 are pending. 
Claims 1, 13 and 15 are independent. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Peter N. Fill on 01/18/2022.

The application has been amended as follows:
Please amend claims 1, 13 and 15.
To meet the requirements of MPEP §608.01(b) the abstract is replaced with the following:

--A method for controlling a variable speed drive comprising Ni low-voltage power cells connected in series for each phase among multiple phases, i being a phase index.  The method comprises repeating P iterations comprising: activating at least one cell of one or more phases and deactivating the other power cells of the variable speed drive, wherein the at least one activated cell is selected on the basis of predefined activation controls depending on an iteration index; and receiving at further comprises, at the end of the P iterations, determining, from the measured output voltages 



Please amend claim 1 as following: (Currently Amended) method for determining rectified voltages of power cells of a variable speed drive responsible for supplying power to an electrical device, the variable speed drive comprising Ni low-voltage power cells connected in series for each phase among multiple phases of the power supply, N being greater than or equal to 2, and i being a phase index, characterized in that the method comprises the following operations: 
a) repeating the following P iterations, P being a predefined integer greater than or equal to 2 or equal to the number of power cells of the variable speed drive: 
- activating a selected one cell of one or more phases of the power supply and deactivating the other power cells of the variable speed drive, wherein the selected one activated cell is selected on the basis of predefined activation controls depending on an iteration index; 
- receiving at least one output voltage of the variable speed drive across the terminals of the electrical device for the selected one activated cell at least one phase; 
wherein the method moreover comprises, at the end of the P iterations: 
b) determining values of the rectified voltages of the P power cells represented in a first matrix in a matrix equation, the first matrix multiplied by a second matrix representing the predefined activation controls of the P power cells in the matrix equation, a matrix product in the matrix equation the rectified voltages being at the output of respective rectification stages of the power cells of the variable speed drive; 
c) storing the determined rectified voltage values, which are respectively associated with the power cells of the variable speed drive; and
d) controlling a duty cycle of the selected one activated power cell to adjust a pulse width modulated output voltage of the selected one activated power cell, based on a stored determined rectified voltage value associated with the selected one activated power cell. 


Please amend claim 13 as following: (Currently Amended) device for controlling a variable speed drive responsible for supplying power to an electrical device, the variable speed drive comprising Ni low-voltage power cells connected in series for each phase among multiple phases of the power supply, N being greater than or equal to 2 and i being a phase index, the control device comprising:
a processor configured to, by means of an output interface, the repetition of the following P iterations, P being a predefined integer greater than or equal to 2 or equal to the number of power cells of the variable speed drive;
activating a selected one cell of one or more phases of the power supply and deactivating the other power cells of the variable speed drive, wherein the selected one activated cell is selected on the basis of predefined activation controls depending on an iteration index;
receiving, via an input interface, at least two output voltages of the variable speed drive across the terminals of the electrical device for two phases;
the processor further configured to determine, at the end of the P iterations, values of the rectified voltages of the P power cells represented in a first matrix in a matrix equation, the first matrix multiplied by a second matrix representing the predefined activation controls of the P power cells in the matrix the rectified voltages being at the output of respective rectification stages of the power cells of the variable speed drive;
a memory storing the determined rectified voltage values, which are respectively associated with the power cells of the variable speed drive; and
wherein the processor controls a duty cycle of the selected one activated power cell to
adjust a pulse width modulated output voltage of the selected one activated power cell, based on
a stored determined rectified voltage value associated with the selected one activated power cell.

Please amend claim 15 as following: (Currently amended) method for determining rectified voltages of power cells of a variable speed drive responsible for supplying power to an electrical device, the variable speed drive comprising Ni low-voltage power cells connected in series for each phase among multiple phases of the power supply, N being greater than or equal to 2, and i being a phase index, characterized in that the method comprises the following operations:
a) repeating the following P iterations, P being a predefined integer greater than or equal to 2:
- activating a selected one cell of one or more phases of the power supply and deactivating the other power cells of the variable speed drive, wherein the selected one activated cell is selected on the basis of predefined activation controls depending on an iteration index;
- receiving at least one output voltage of the variable speed drive across the terminals of the electrical device for at least one phase;
wherein the method moreover comprises, at the end of the P iterations:
b) determining, the values of the rectified voltages being at the output of respective rectification stages of the power cells of the variable
speed drive;

d) controlling a duty cycle of the selected one activated power cell to adjust a pulse width modulated output voltage of the selected one activated power cell, based on a stored determined rectified voltage value associated with the selected one activated power cell, wherein the integer P and the activation controls are predefined in the form of a matrix comprising P rows or columns per phase, representing the activation controls and equal in rank to the number of power cells of the variable speed drive,
wherein the variable speed drive comprises N power cells for each phase among three phases and, for each iteration of index t, t being between 1 and P;
controlling respective duty cycles of the power cells to adjust respective output voltages of the power cells, based on determined rectified voltages of the respective power cells, as determined by means of repetition of the following P iterations:
M t=KALL tx VBALL;
wherein KALL t represents a matrix having 3 rows and 3*N columns comprising [K1 -K2
KO; KO K2 -K3; -K1 KO K3], wherein K1, K2 and K3 are the respective activation controls of
the three phases and are vectors of size N taking binary values, a first value corresponding to an
activation and a second value corresponding to a deactivation, wherein KO is a zero vector of
size N,
wherein VBALL is a column vector of length 3N made up as follows [VB1; VB2; VB3],
wherein VB1, VB2 and VB3 are vectors of size N of the rectified voltages of the power cells of
the three respective phases;
wherein M_ t is a vector of three voltages measured across the terminals of the electrical
device for a given iteration, the measured motor voltages corresponding to the (being
determinable from) three output voltages of the variable speed drive.




Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest method for determining rectified voltages of power cells of a variable speed drive responsible for supplying power to an electrical device, the variable speed drive comprising Ni low-voltage power cells connected in series for each phase among multiple phases of the power supply, N being greater than or equal to 2, and i being a phase index, characterized in that the method comprises the following operations; device for controlling a variable speed drive responsible for supplying power to an electrical device, the variable speed drive comprising Ni low-voltage power cells connected in series for each phase among multiple phases of the power supply, N being greater than or equal to 2 and i being a phase index, the control device comprising:  determining values of the rectified voltages of the P power cells represented in a first matrix in a matrix equation, the first matrix multiplied by a second matrix representing the predefined activation controls of the P power cells in the matrix equation, a matrix product in the matrix equation being a third matrix representing, measured output voltages of the variable speed drive in the matrix equation, the values of the rectified voltages being at the output of respective rectification stages of the power cells of the variable speed drive along with other features of claim 1 (claim 1); the processor further configured to determine, at the end of the P iterations, values of the rectified voltages of the P power cells represented in a first matrix in a matrix equation, the first matrix multiplied by a second matrix representing the predefined activation controls of the P power cells in the matrix equation, a matrix product in the matrix equation being a third matrix (claim 13); controlling respective duty cycles of the power cells to adjust respective output voltages of the power cells, based on determined rectified voltages of the respective power cells, as determined by means of repetition of the following P iterations: M t=KALL tx VBALL; wherein KALL t represents a matrix having 3 rows and 3*N columns comprising [K1 -K2 KO; KO K2 -K3; -K1 KO K3], wherein K1, K2 and K3 are the respective activation controls of the three phases and are vectors of size N taking binary values, a first value corresponding to an activation and a second value corresponding to a deactivation, wherein KO is a zero vector of size N, wherein VBALL is a column vector of length 3N made up as follows [VB1; VB2; VB3], wherein VB1, VB2 and VB3 are vectors of size N of the rectified voltages of the power cells of the three respective phases; wherein M_ t is a vector of three voltages measured across the terminals of the electrical device for a given iteration, the measured motor voltages corresponding to the (being determinable from) three output voltages of the variable speed drive along with other features of claim 15 (claim 15).
The combination of the claimed limitations in the independent claims 1, 13 and 15 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846